DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-48 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meltzer (US 5,645,586). 
As to claim 41, Meltzer discloses a substantially planar central body portion (center housing segment, depicted as 24 in Figure 2; e.g., col. 3 , lines 19-29) having a top side and a bottom side (two half shells; see Figure 2; col. 3, lines 36-49); at least two adjustable wing portions (housing segments depicted as 23 and 25 in Figure 2; e.g., col. 3 , lines 19-29); 
and at least two connecting members (conductor(s) within hinge(s), depicted as 36 in Figure 3; e.g., col. 4, lines 17-35), each of the at least two connecting members extending from opposite sides of the substantially planar central body portion (see Figure 2), each of the at least two connecting members configured for flexibly connecting each of the at least two adjustable wing portions at opposite sides to the substantially planar central body portion (see Figure 2; e.g., cols. 3-4, lines 65-67 and 1-35, respectively).
As to claim 42, Meltzer discloses each of the at least two connecting members (two conductors, depicted as 36 in Figure 3) extend from the substantially planar central body through at least one hinge member (see Figure 3; e.g., col. 4, lines 17-35).
As to claim 43, Meltzer discloses each of the at least two adjustable wing portions is hingedly articulated to the at least two connecting members (see Figures 2-3 and Abstract; e.g., col. 4, lines 17-35).
As to claim 44, Meltzer discloses the at least two adjustable wing portions are more flexible than the substantially planar central body portion (see Figures 1 and 2, for example).
As to claim 45, Meltzer discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a hinge and, wherein the hinge is thinner than an adjacent portion of the at least two adjustable wing portions (see Figure 4, for example).
As to claim 46, Meltzer discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible element configured to deform in at least one direction (see Figures 2-3; the examiner considers the hinge to be “a flexible element configured to deform in at least one direction”).
As to claim 47, Meltzer discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible arch (hinge arrangement, depicted as 33 in Figure 3) permitting bending movement along a length thereof in a first direction such that the substantially planar central body and each of the at least two adjustable wing portions flex away from each other (see Figure 3, for example).
As to claim 48, Meltzer discloses a flexible arch (hinge arrangement, depicted as 33 in Figure 3), wherein the flexible arch includes: at least one central segment (transverse cylinder, depicted as 34 in Figure 3) arranged along a length of the flexible arch; and at least two hinge structures (traverse channel, depicted as 35 in Figure 3; since the channel “receives and partially surrounds the cylinder shaped terminal portion”, the examiner considers the transverse channel to be “two hinge structures” that engaged with the central element), each of the at least two hinge structures disposed between the substantially planar central body and the at least one central segment and one of the at least two adjustable wing portions and the at least one central segment and oriented in a direction transverse to a length of the at least one central segment (see Figures 2-3).
As to claim 51, Meltzer discloses the flexible arch has a narrowing width with a largest width at an area of connection to the substantially planar central body and a narrower width at an area of connection with at least one of the at least two adjustable wing portions (see Figure 4, for example; also see col. 2, lines 16-30).
As to claim 52, Meltzer discloses the “cooperating housing segments constructed of a biocompatible material, such as silicone rubber, Teflon™, or polyurethane”(col. 2, lines 16-21). . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Meltzer (US 5,645,586) in view of Dubuclet (US Patent Publication 20160067477 A1). Meltzer discloses the invention substantially as claimed with a hinge but does not explicitly disclose that the hinge is a “living hinge”. Dubuclet disclose a flexible implant with a flexible bridge or living hinge joining together components (see Abstract and figures 5A and 5B, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge(s) of Meltzer to be constructed of a flexible bridge or living hinge as disclosed by Dubuclet in order to provide the predictable result allowing flexion or articulation while still maintaining contact with the tissue (e.g., Dubuclet, paragraph 33). 

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Meltzer (US 5,645,586) in view of Mehdizadeh et al. (US Patent Publication 20110257659 A1). 
Meltzer disclose the invention substantially as claimed but does not disclose an anchoring arrangement, such as a suture hole. Mehdizadeh et al. discloses anchoring regions, such as suture holes, on implantable devices (e.g., paragraph 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Meltzer to include suture holes as disclosed by Mehdizadeh et al. in order to provide the predictable results of anchoring or attaching the implant within the body to ensure proper position and location. Furthermore, suture holes would ensure the implant remains properly positioned while allowing for flexion.   



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792